Citation Nr: 0929204	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-26 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The appellant's daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION


The appellant maintains that her husband, who died in 
February 2003, had recognized service with the United States 
Armed Forces.  Consequently, the appellant contends that she 
is eligible for VA death benefits.  She has designated her 
daughter with power of attorney to represent her in this 
matter in accordance with the requirements of 38 C.F.R. § 
14.630 (2008).

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2008 decision letter by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which declined to reopen a claim 
for basic eligibility for VA death benefits.  In April 2008, 
the appellant timely filed a Notice of Disagreement (NOD).  
Subsequently, in June 2008, the RO provided a Statement of 
the Case (SOC), and thereafter, in September 2008, the 
appellant timely filed a substantive appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The underlying issue of entitlement to basic eligibility for 
VA death benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2006 decision letter, the RO denied the 
appellant's claim for VA death benefits because she had not 
submitted a copy of her spouse's Affidavit for Philippine 
Army Personnel, and on the grounds that the evidence failed 
to show that her deceased husband had the requisite service 
to establish basic eligibility for VA death benefits; VA 
notified the appellant of its decision and of her appellate 
rights, but she did not initiate an appeal within one year.  

2.  January 2008, the appellant filed an application to 
reopen her claim to establish entitlement to VA death 
benefits.   

3.  Additional evidence received since the February 2006 
decision letter, specifically the copy of the appellant's 
spouse's Affidavit for Philippine Army Personnel, dated in 
November 1945, is new to the record and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2006 decision letter, which denied the 
appellant's claim to establish entitlement to VA death 
benefits, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the February 2006 decision 
letter is new and material, and the claim of entitlement to 
basic eligibility for VA death benefits is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the appellant's claim to reopen 
based on new and material evidence with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002 & Supp. 2007).  Given the favorable 
outcome as noted below, no conceivable prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2008).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, may constitute recognized 
service in the armed forces of the United States for VA 
purposes.  38 C.F.R. §§ 3.40, 3.41 (2008).  Such service, 
however, must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2008).  These 
regulations have their basis in statute, at 38 U.S.C.A. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992) 
(upholding the constitutionality of 38 U.S.C.A. § 107(a), 
following the reasoning of the United States Court of Appeals 
for the District of Columbia Circuit in Quiban v. Veterans 
Admin., 928 F.2d 1154 (D.C. Cir. 1991)).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. § 
3.203(c) (2008).  Only service department records can 
establish if and when a person had qualifying active service.  
Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  The service department's 
findings are binding and conclusive upon VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

In November 2005, the appellant filed her original claim for 
VA death benefits.  By a February 2006 decision letter, the 
RO denied the appellant's claim for VA death benefits because 
she had not submitted a copy of her spouse's Affidavit for 
Philippine Army Personnel, and on the grounds that the 
evidence failed to show that her deceased husband had the 
requisite service to establish basic eligibility for VA death 
benefits.  The appellant was provided notice of the decision 
and her appellate rights but did not subsequently file a 
timely appeal.  Therefore, the February 2006 decision letter 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the February 2006 decision letter was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim of entitlement to basic eligibility for VA 
death benefits should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 2002).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In the February 2006 decision letter, one basis for denial of 
the appellant's claim was that she had not submitted a copy 
of her spouse's Affidavit for Philippine Army Personnel.  The 
claims file now contains a copy of the appellant's spouse's 
Affidavit for Philippine Army Personnel, dated in November 
1945.  In the Affidavit, it was noted that the appellant's 
spouse was inducted into the USAFFE (U.S. Armed Forces, Far 
East) on February 2, 1942.  It was further reported that from 
February 3, 1942 to May 6, 1942, the appellant's spouse was 
with "Kalina Co. P.C.," and that from May 7, 1942 to August 
13, 1945, he was a civilian (farmer).  In addition, from 
August 14, 1945 to August 27, 1945, he was in "casual" 
status, and he was processed on August 28, 1945.  It was also 
noted that he served with "Hq Service Co., 3d Engr. Combat 
Bn."  As this evidence relates to information regarding the 
appellant's spouse's alleged service with the United States 
Armed Forces, such evidence raises a reasonable possibility 
of substantiating the claim.  Therefore, the Board finds that 
new and material evidence has been received and that the 
claim is reopened.  

The Board is cognizant that the National Personnel Records 
Center (NPRC) certified that the appellant's husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  However, the United States Court 
of Appeals for the Federal Circuit held in Capellan v. Peake, 
539 F.3d 1373 (Fed. Cir. 2008) that, in Dependency and 
Indemnity Compensation claims where service department 
certification of a Veteran's active service is required, an 
appellant is entitled to submit and receive consideration of 
new evidence concerning such service by the relevant service 
department.  The Federal Circuit in Capellan held that it was 
a violation of VA's duty to assist not to request service 
department review of additional or new documents or evidence 
provided by an appellant concerning a Veteran's active 
service after the initial service department certification.  
See Capellan, 539 F.3d at 1380-81.  The Federal Circuit 
further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's 
new evidence be submitted and considered in connection with a 
request for 'verification of service from the service 
department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  It is 
also pertinent to note that the U.S. Court of Appeals for 
Veterans Claims has held that the credibility of evidence 
must be presumed for the purpose of deciding whether it is 
new and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

There is no indication that the aforementioned Affidavit in 
this case, which again includes a notation that the 
appellant's spouse was inducted into the USAFFE on February 
2, 1942, was included in any request to the service 
department for verification of the decedent's service.  In 
view of the foregoing, to include consideration of Capellan, 
remand of the case is required.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to basic eligibility for VA death benefits; 
the appeal is granted to this extent only.


REMAND

In September 1977, prior to the appellant's spouse's death, 
the RO contacted the NPRC in order to verify the appellant's 
spouse's service.  In a return response from the NPRC, dated 
in October 1977, the NPRC certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In February 
2006, the NPRC provided the RO with a copy of the October 
1977 certification, apparently implying that they found no 
basis on which to change the original determination.  

In support of her claim, the appellant has submitted a number 
of documents generated by the Philippine military and/or 
government.  Specifically, she has submitted an Affidavit for 
Philippine Army Personnel, which shows that the appellant's 
spouse was inducted into the USAFFE in February 1942.  There 
is no indication that this Affidavit was reviewed by the 
NPRC.  

In view of the foregoing, and in light of Capellan, supra, 
this appeal must be  REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the NPRC and make a new 
request for verification of the 
appellant's spouse's alleged service from 
February 1942 to August 1945.  Provide the 
NPRC a copy of the Affidavit for 
Philippine Army Personnel, dated in 
November 1945, and any other relevant 
records from the claims file.

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of the appellant's claim for 
entitlement to basic eligibility for VA 
death benefits.  If the benefit sought on 
appeal is not granted, the RO must issue 
the appellant and her representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WLLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


